Title: To Thomas Jefferson from the Virginia Delegates in Congress, 13 December 1780
From: Virginia Delegates
To: Jefferson, Thomas



Sir
Philadelphia December 13th. 1780

The complexion of the intelligence received of late from Spain, with the manner of thinking which begins to prevail in Congress with regard to the claims to the navigation of the Mississippi, makes it our duty to apply to our constituents for their precise full and ultimate sense on this point. If Spain should make a relinquishment of the navigation of that river on the part of the United States an indispensable condition of an Alliance with them, and the State of Virginia should adhere to their former determination to insist on the right of navigation, their delegates ought to be so instructed not only for their own satisfaction, but that they may the more effectually obviate arguments drawn from a supposition that the change of circumstances which has taken place since the former instructions were given may have changed the opinion of Virginia with regard to the object of them. If on the other side any such change of opinion should have happened, and it is now the sense of the State that an Alliance with Spain ought to be purchased even at the price of such a cession if it cannot be obtained on better terms it is evidently necessary that we should be authorized to concur in it. It will also be expedient for the Legislature to instruct us in the most explicit terms whether any and what extent of territory on the East side of the Mississippi and within the limits of Virginia, is in any event to be yielded to Spain as the price of an Alliance with her. Lastly it is our earnest wish to know what steps it is the pleasure of our Constituents we should take in case we should be instructed in no event to concede the claims of Virginia either to territory or to the navigation of the abovementioned river and Congress should without their concurrence agree to such concession.
We have made use of the return of the Honble. Mr. Jones to N. Carolina to transmit this to your Excellency, and we request that you will immediately communicate it to the General Assembly.
We have the honor to be with the most perfect respect & esteem Yr. Excelly’s Most obt. & humble servants,

James Madison Junr.Theok: Bland

